Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (JP 2016-126817 A).
s per claim 1, Shiga (US 2008/0265078 A1) discloses a magnetic tape cartridge (e.g., 10) comprising: a magnetic tape (e.g., T) that is accommodated in the magnetic tape cartridge (10) while being wound around a reel hub (e.g., 22).
As per claim 5 (and analogously, as per claim 16), wherein a material constituting at least an outer peripheral surface layer portion of the reel hub (22) has a flexural modulus of 5 GPa or more (e.g., see, inter alia, see abstract, paragraph [0017]).  
	As per claim 6 (and analogously, as per claim 17), wherein the flexural modulus is 8 GPa or more (e.g., see, inter alia, see abstract, paragraph [0017]).  
As per claim 12, a magnetic tape apparatus (e.g., 70 - see Fig. 5) is provided.  
As per claim 1, however, Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic tape (T) has a non-magnetic support and a magnetic layer including ferromagnetic powder, and includes one or more components selected from the group consisting of a fatty acid and a fatty acid amide in a portion on the magnetic layer side on the non-magnetic support, and after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours, a C-H derived C concentration calculated from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of the magnetic layer in an inner region during winding of the magnetic tape is 45 at% or more.  
	As per clam 2 (and analogously, as per claim 13), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the C-H derived C concentration is 45 at% or more and 80 at% or less.  
	As per claim 3 (and analogously, as per claim 14), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic layer includes an inorganic oxide-based particle.  

	As per claim 8 (and analogously, as per claim 19), Shiga (US 2008/0265078 A1) remains silent with respect to wherein the magnetic tape has a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer.  
	As per claim 9, Shiga (US 2008/0265078 A1) remains silent with respect to wherein the ferromagnetic powder is hexagonal barium ferrite powder.  
	As per claim 10, Shiga (US 2008/0265078 A1) remains silent with respect to wherein the ferromagnetic powder is hexagonal strontium ferrite powder.  
	Kasada et al. (JP 2016-126817 A), however, discloses such a magnetic tape as set forth in the claimed invention. More concretely, Kasada et al. (JP 2016-126817 A) teaches an analogous magnetic tape, in the same field of endeavor as Shiga (US 2008/0265078 A1), wherein as per claim 1, a magnetic tape (T) has a non-magnetic support and a magnetic layer including ferromagnetic powder (see enclosed English-translation, at, inter alia, Abstract of Kasada et al. (JP 2016-126817 A)) and includes one or more components selected from the group consisting of a fatty acid and a fatty acid amide in a portion on the magnetic layer side on the non-magnetic support see enclosed English-translation, at, inter alia, Abstract of Kasada et al. (JP 2016-126817 A)), and after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours, a C-H derived C concentration calculated from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of inter alia, Abstract of Kasada et al. (JP 2016-126817 A), which states "[t]he invention relates to a magnetic tape comprising a non-magnetic layer containing a non-magnetic powder and a binder on a non-magnetic support medium, and a magnetic layer containing a ferromagnetic powder and a binder on the non-magnetic layer, in which, total thickness of the magnetic tape is equal to or less than 4.80 μm. The magnetic layer comprises one or more kinds of components selected from a group formed of fatty acid and fatty acid amide. In addition, C density derived from C-H which is calculated from a C-H peak area ratio on a C1s spectrum obtained by an X-ray photoelectron spectroscopy analysis which is performed with a photoelectron take-out angle of 10 degree on a face of the magnetic tape on the magnetic layer side, is 45 atom% or more." 
Note the claimed invention recitation of "after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours" and "on a surface of the magnetic layer in an inner region during winding of the magnetic tape" are seen to be met by the teachings of Kasada et al. (JP 2016-126817 A), since the tape is identically composed (as claimed) and the claim is void of any material, composition or physical/chemical attribute that would in any way differentiate the capability of the claimed magnetic tape from that as disclosed by Kasada et al. (JP 2016-126817 A), even at a prescribed temperature, humidity (for a period of time) and provided on a prescribed region of the tape "during winding." 
As per clam 2 (and analogously, as per claim 13), Kasada et al. (JP 2016-126817 A) further discloses wherein the C-H derived C concentration is 45 at% or more and 80 at% or less. See, inter alia, paragraph [0018] of Kasada et al. (JP 2016-126817 A). 

	As per claim 7 (and analogously, as per claim 18), Kasada et al. (JP 2016-126817 A) further discloses wherein the magnetic tape has a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer.  See, inter alia, paragraph [0023] of Kasada et al. (JP 2016-126817 A).
	As per claim 8 (and analogously, as per claim 19), Kasada et al. (JP 2016-126817 A) further discloses wherein the magnetic tape has a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer. See, inter alia, paragraphs [0124-0125] of Kasada et al. (JP 2016-126817 A).
 	As per claim 9, Kasada et al. (JP 2016-126817 A) further discloses wherein the ferromagnetic powder is hexagonal barium ferrite powder.  See, inter alia, paragraph [0089] of Kasada et al. (JP 2016-126817 A).
	As per claim 10, Kasada et al. (JP 2016-126817 A) further discloses wherein the ferromagnetic powder is hexagonal strontium ferrite powder.  See, inter alia, paragraph [0089] of Kasada et al. (JP 2016-126817 A).
Given the express teachings and motivations, as espoused by Kasada et al. (JP 2016-126817 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic tape of Shiga (US 2008/0265078 A1) as including the features as set forth in claims 1-3, 7-10, 13, 14, 18, and 19, as taught by Kasada et al. (JP 2016-126817 A), in order to advantageously provide a magnetic tape such "that . 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (JP 2016-126817 A) as applied to claims 3 and 14, respectively, above, and further in view of one or more of Yamaguchi et al. (US 3,953,657), Moriya (US 2011/0204027 A1), Partch et al. (US 2006/0032146 A1) and/or Hermann (US 5,405,648).
See the description of Shiga (US 2008/0265078 A1) in view of Kasada et al. (JP 2016-126817 A), supra.
Regarding claims 4 and 15, while Kasada et al. (JP 2016-126817 A) discloses the magnetic layer can include other components, such as additives ("abrasives") - see p. 3, ll. 12-16 of enclosed English-translation of Kasada et al. (JP 2016-126817 A), Kasada et al. (JP 2016-126817 A) remains silent to using polymer coated abrasive particles (inorganic oxide-based particle such as a composite particle of an inorganic oxide and a polymer), the Examiner notes that the use of polymer coating on abrasive particles such as alumina (a metal oxide) has been well established in the abrasive art for tailoring the surface properties' of the abrasive, including controlling the diameters, agglomeration characteristics, and bonding to polymeric resins where the particles are dispersed therein. See Title; Abstract; Background and examples of Yamaguchi 
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention, to modify the magnetic tape of Kasada et al. (JP 2016-126817 A) to utilize polymer coated abrasive particles (i.e., inorganic oxide-based particle that is a composite particle of an inorganic oxide and a polymer) as taught by one or more of Yamaguchi et al., Moriya, Partch et al. and/or Hermann as polymer coated abrasive particles are known to facilitate control of the surface characteristics of the abrasive particles, such that the diameters can be made uniform, agglomeration can be controlled, and bonding to the binding agent can be improved.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiga (US 2008/0265078 A1) in view of Kasada et al. (JP 2016-126817 A) as applied to claim 1 above, and further in view of Hattori (US 2014/0212693 A1).
See the description of Shiga (US 2008/0265078 A1) in view of Kasada et al. (JP 2016-126817 A), supra.

Such ferromagnetic powders used in magnetic tapes are well-known in the art.
As just one example, Hattori (US 2014/0212693 A1) discloses an analogous magnetic tape, in the same field of endeavor as Kasada et al. (JP 2016-126817 A) and Shiga (US 2008/0265078 A1), wherein, as per claim 11, the ferromagnetic powder of a magnetic layer (of a magnetic tape) is ε-iron oxide powder.  See abstract, paragraphs [0003, 0009], "Evaluation of the Magnetic Tape" between paragraphs [0138] and [0139], etc. of Hattori (US 2014/0212693 A1).
Given the express teachings and motivations, as espoused by Hattori (US 2014/0212693 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the ferromagnetic powder of the magnetic tape of Kasada et al. (JP 2016-126817 A) as being ε-iron oxide powder, as is well-known in the art, as evidenced and taught by Hattori (US 2014/0212693 A1), in order to advantageously provide a magnetic layer of a magnetic tape with a "magnetic powder that is suited for high-density recording because it can have high thermal stability." See paragraph [0025] of Hattori (US 2014/0212693 A1). 

Response to Arguments
Applicant’s arguments (and also the Declaration filed under 37 CFR 1.132) with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of a new reference (i.e., Kasada et al. (JP 2016-126817 A), which has supra, meeting the claim limitations with a supporting rationale, which has been combined with the previously applied art of record. 
Regarding any potential forthcoming Declaration filed under 37 CFR 1.132, which attempts to obviate the application of any reference (including Kasada et al. (JP 2016-126817 A)), the following should be noted. In order to be of probative value, evidence of secondary considerations must be related to the claimed invention. The Examiner must determine whether there is a nexus between the invention as claimed and the evidence of secondary considerations. That is, a "nexus" designates a legally and factually sufficient connection between the claimed invention and the objective evidence of nonobvious such that the evidence should be considered in the determination of nonobviousness. See MPEP 716.01(b).
The Examiner strongly suggests that the Applicant consider amending the claim language to include any material, composition or physical/chemical attribute that would differentiate the capability of the claimed magnetic tape from that as disclosed by Kasada et al. (JP 2016-126817 A), regarding any further submission of a Declaration in order to established a nexus between the evidence proffered and the claimed invention.
Moreover, a Declaration should include:
1) A description of precisely what was tested. It must include both:
- The invention as claimed, AND
- The closet prior art
2) A description of all test conditions
3) Test results. The results must include both:
- The results of the test performed on the invention as claimed, AND
- The results of the test performed on the closest prior art

Moreover, the comparison must be under substantially the same conditions except for the claimed novel features of the invention. Precisely what was done should be recited in the Declaration (e.g., , the actual steps carried out, the materials employed, and the results obtained). Conclusory statements such as "the prior art invention did not perform well" without a showing of the actual results of the test performed on the prior art AND the claimed invention. That is, simply including test results comparing the prior art and the features of the invention are moot if there are no recited differences between the prior art and the claimed invention.
The claimed invention recitation of "after the magnetic tape cartridge is stored in an environment of an atmosphere temperature of 60°C and a relative humidity of 80% for 24 hours" and "on a surface of the magnetic layer in an inner region during winding of the magnetic tape" is seen to be met by the teachings of Kasada et al. (JP 2016-126817 A), since the tape is identically composed (as claimed) and the claim is void of any material, composition or physical/chemical attribute that would in any way differentiate the capability of the claimed magnetic tape from that as disclosed by Kasada et al. (JP 2016-126817 A), even at a prescribed temperature, humidity (for a period of time) and provided on a prescribed region of the tape "during winding." 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic  a C-H derived C concentration calculated from a C-H peak area ratio of Cls spectra obtained by X-ray photoelectron spectroscopic analysis performed at a photoelectron take-off angle of 10 degrees on a surface of the magnetic layer in an inner region during winding of the magnetic tape is 45 at% or more.  
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688